Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is in response to applicant’s communication filed on 47/14/22.  
Claims 11-12, 14-15, 22-24, 26, 30, 33-38, 40-43 and 80 are pending in this application. Claim 80 is newly added. 
	Claims 14-15, 22, 24, 26, 42-43 remain withdrawn. Claim 38 previously withdrawn was found to be free of the prior art, and thus has been rejoined.
Additionally, claims 30, 33-34 and 80 no longer read upon the cited specie in the art rejection below. The MPEP- 803.02 states, “If prior art is then found that anticipates or renders obvious the Markush-type claim with respect to a nonelected species, the Markush-type claim shall be rejected and claims to the nonelected species held withdrawn from further consideration. The prior art search, however, will not be extended unnecessarily to cover all nonelected species.” Thus claims 30, 33-34 and 80 are also hereby withdrawn. 
As a result, claims 11-12, 23, 30, 33-38 and 40-41 are being examined in this Office Action. Claims 14-15, 22, 24, 26, 30, 33-34, 42-43 and 80 are withdrawn.
Due to applicant’s new and amended claims filed 7/14/22, the 112 and 102 rejections has been withdrawn. However, upon further consideration, new ground(s) of rejections are made as shown herein necessitated by the filing of new and amended claim(s).

Objections
Claims 36-38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections – 35 USC 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of the AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	
Claims 11-12, 23, 30, 33-35 and 40-41 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Kayser et al. (Bioorg. Med. Chem. Let., 2007, 17(7), 2068).
The instant claims are drawn to:

    PNG
    media_image1.png
    698
    622
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    192
    389
    media_image2.png
    Greyscale


Kayser et al. exemplifies the following potential anti-cancer pharmaceutical compound 31 with an IC50 = 390 micromolar (page 2072, Scheme 1):

    PNG
    media_image3.png
    227
    583
    media_image3.png
    Greyscale

In this compound: Y=NH, Z=H, R2 =absent, m=2, n=0, p=1, q=1, s=1.
Therefore these claims are fully met.

Claims 30, 33-34 and 80 no longer read upon the cited specie in the art rejection above. The MPEP- 803.02 states, “If prior art is then found that anticipates or renders obvious the Markush-type claim with respect to a nonelected species, the Markush-type claim shall be rejected and claims to the nonelected species held withdrawn from further consideration. The prior art search, however, will not be extended unnecessarily to cover all nonelected species.” Thus claims 30, 33-34 and 80 are hereby withdrawn. 

Conclusion
No claim is allowed.
	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Cho Sawyer whose telephone number is (571) 270 1690.  The examiner can normally be reached on Monday-Friday 9 AM - 6 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-274-1690.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Jennifer Cho Sawyer
Patent Examiner
Art Unit: 1671


/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658